Title: To George Washington from George Gilpin, 28 January 1791
From: Gilpin, George
To: Washington, George



Dear Sir,
Alexandria [Va.] January 28th 1791

  Upon reciving in this Town your proclamation locating a district of ten mile Square it was deemed proper to run the two first lines to discover the point on Great Hunting creek which was to be the Begening of the district, it appears from this actual Survey that running from the Court house a South West Cour[s]e 160 poles that we were brought to Potowmack river above the mouth of Great Hunting Creek at the place where the marsh and the high land meet, and in order to strike great Hunting creek it is necessary to run from the Court house a South West course 220 poles. This will Strike Hunting Creek at the first point of fast land which comes down to the creek on West Side of Jones’s point and a N. E. course extended from this intersection will Strike the S. W. extremity of Joneses or fishing point. from the above mentioned point on huntg Creek a North West course will pass a few poles to the eastward of the house on Shooters hill. This information I have taken the liberty to

    make as I thought it my duty. I am Sir your most Obedient Hume Servt

George Gilpin


p.s. as the post waits I can say no more at present. G.G.

